i          i      i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00822-CV

                                  IN THE INTEREST OF M.M.G.

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-PA-02380
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 17, 2010

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief, which was due on February 1, 2010, has not been filed. On February 10,

2010, this court ordered appellant to show cause in writing by February 25, 2010, why this appeal

should not be dismissed for want of prosecution. Appellant did not respond. The appeal is

dismissed for want of prosecution. See TEX . R. APP . P. 38.8(a)(1), 42.3(b).

                                                       PER CURIAM